DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This is an allowance of all claims filed on 04/15/2022. Claims 1, 3 and 17 have been amended. Claims 1-20 are allowed. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable limitation: “the cache memory further comprising a translation lookaside buffer, (TLB), wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index.” 
Closest prior art Wicki et al [US 6,122,709] appears to teach an apparatus and method of cache line control, wherein the physical address comprises a tag field and an index field. The tag field is further comprises shared field [i.e., first group of bits] and unique filed [i.e., second group of bits]. Wicki further teaches in response to a second lookup, a hit signal is generated.
Gaur et al. [US 2018/0011790] appears to teach a set directory logically indexed using line index bits of the cache line index field and logically tagged using the first group of bits. Using the set index bits and look up tags, the target set in the cache is determined.
Strongin et al. [US 2003/0188178] appears to teach a mechanism that finds cache hit in valid cache directory and a searching for the set identifier, the line index bits and the second group of bits of the effective address in the validation directory.
Lee et al. [US 2010/0180083] appears to teach if a line number register with a matching value for the index bits and context identifier exists, a corresponding tag element from the cache tag memory is accessed and compared to the tag bits. In parallel, a corresponding data line from the cache data memory is accessed. If the tag element matches the tag bits in the address provided to the tag memory, then the corresponding data line accessed from the data array is transmitted to the processor.
However, the prior arts on record do not appear to teach or fairly suggest the combination of elements present in an entry in the TLB. Based on the rationale, claim 1 and its dependent claims 2-16 are allowed.
Independent claim 17 recites the following allowable limitations: “wherein a given entry in the primary cache directory stores a valid bit, a portion of the effective address and a set index, the method further comprising: in parallel to the first searching, searching the line index bits in the primary cache directory, resulting in a valid bit value for each found entry in the primary cache directory, selecting a valid bit value of the valid bit values whose associated set index matches the set identifier, wherein the generating of the hit signal is performed if the valid bit value indicates a valid state.”
The prior arts on record do not appear to teach in parallel to the first searching, searching the line index bits in the primary cache directory. Therefore, Claim 17 and its dependent claims 18-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132